Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20120178288, hereinafter referred to as “Smith”) in view of Mehta (US 5883449, hereinafter referred to as “Mehta”).
Regarding claim 1, Smith discloses a quick connect assembly kit (Figs 3-4,  quick mount system 100; Figs 2, 4) for mounting a switch housing ([0008] line 8) to a motor housing for a ceiling fan (this part belongs to an intended use feature, see MPEP 2111.02, and does not appear to further limit the structure of the claimed quick connect assembly kit), the quick connect assembly kit (Figs 3-4, 100) comprising: an upper mount (Fig. 1, top assembly 200) configured to secure to one of the motor shaft or the motor housing  (motor shaft and motor housing belong to external work pieces instead of claimed elements, thus is an intended use feature, see MPEP 2111.02, thus as long as the upper mount is capable of being secured to motor shaft or motor housing via any number of conventional means, which Smith as shown in Fig 3 by having electrical wire extending upward alongside a large flat top surface for the top plate 2 of the top assembly 200, would enable motor housing to be mounted thereon, with the electrical wire provide power to the motor; thus the motor shaft and housing are not required element of the claim and the top assembly 200 is capable of being secured to a motor shaft or housing), and the upper mount (200) including an upper plate (Fig. 1, top plate 2) having a first outer wall extending from the upper plate (Fig. 1, top plate 2 has a side wall extending downward around periphery thereof); a lower mount (Fig. 2, bottom configured to secure to the switch housing ([0045] lines 5-7, modular connector 4 in bottom assembly is connected to the circuit required by mounted device (circuit imply switch housing)) and the lower mount (300) including a lower plate (Fig. 2, bottom plate 1) having a second outer wall (bottom plate 1 has a side wall extending upward around periphery thereof) extending from the lower plate (1), complementary with the first outer wall (Figs 4 and 5, 200 and 300 combine together to form integrated flushed structure), and with at least one mount hole disposed in the second outer wall (see annotated figure A below); and a fastener insertable through the mount hole (Figs 3 and 6D and annotated figure A below, a fastener appear to be inserted through a mounting hole); wherein the upper mount is insertable into the lower mount (Figs 1, 3, components of top assembly 200 including support pins 12, connector 3 are inserted into bottom assembly 300 at key slots 13, see also [0052]), and releasably attachable to the lower mount with the fastener (Smith: [0052] describes the various elements and mechanisms directly used in releasably attaching the lower mount to the upper mount, meanwhile the fastener identified in the annotated figure A of Fig. 6D of Smith below, does not interfere with the attachment or detachment process of the lower and upper mounts using retaining pins 25 as described in [0052], but the fastener can directly be fastened to the top plate 2 itself, thereby reading upon “upper mount ….. releasably attachable to the lower mount with the fastener” as claimed). In other words, the fastener as shown in annotated figure A below is with the upper mount and the lower mount while being releasably attached, meanwhile, the fastener in the claimed invention is not required to be used
However Smith fails to disclose quick connect assembly kit … with the ceiling fan including a motor with a motor shaft.  However, Mehta teaches ceiling fan including a motor with a motor shaft (Fig. 1, abstract, motor 10, shaft 14). 

It would have been obvious to combine teachings from Smith and Mehta based on express teachings in Smith in col. 1, lines 19-26 discussing about devices including “ceiling fan” that requires mounting onto ceiling or wall.  In addition, Mehta in abstract teaches the advantage of the ceiling fan motor with forced air ventilation and heat dissipating capability for improving motor operating temperature, therefore, the quick connect assembly kit of Smith can be adopted for use on ceiling fan and motor of Mehta. 

Annotated Figure A of Fig 6D of Smith

    PNG
    media_image1.png
    544
    1064
    media_image1.png
    Greyscale

claim 2, Smith discloses wherein the first outer wall extends from the upper plate substantially perpendicular to the upper plate (Figs 1 and 3, top plate 2 has a side wall extending downward perpendicularly around periphery thereof).

Regarding claim 3, Smith discloses wherein the second outer wall includes one or more lips extending from the second outer wall (Fig. 2, tabs 11A, 11B extends from side wall of bottom plate 1).

Regarding claim 4, Smith discloses wherein the first outer wall is rotatably receivable by the lips to mount the upper plate and the lower plate to one another (          Fig. 5, cam plate rotation directions shown, side wall of top plate 2 is rotatably received by tabs, [0052] lines 15-24, tabs 11A and 11B rotate the cam plate 10, “lock” and “release”).

Regarding claim 13, Smith discloses wherein the upper plate is mountable to the motor housing and the lower plate is mountable to the switch housing ([0052]: lines 12-15; [0045]: lines 5-7; [0060]: lines 6-8; in addition, as best understood by Examiner, this appears to be an intended use feature and does not appear to further limit the structure).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20120178288, hereinafter referred to as “Smith”) in view of Mehta (US 5883449, hereinafter referred to as “Mehta”), and further in view of Noble (SG 193219A1, hereinafter referred to as “Noble”). 
Regarding claim 11. Smith in view of Mehta fails to disclose the quick connect assembly kit further comprising a gasket disposed between the upper mount and the lower mount.  
However, Smith as modified by Noble teaches further comprising a gasket disposed between the upper mount and the lower mount (Noble teaches a ceiling fan further comprising a gasket disposed between two adjacent mounting component surfaces; Fig. 3A, gasket 320, specification in page 8, line 17-21), while Smith discloses a top assembly 200 (upper mount) and a bottom assembly (lower mount), thus the combined teachings of Smith and Noble teaches that a gasket can be adapted to be disposed between the top and bottom assemblies of Smith so as to provide ingress protection against dust and water. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith by Noble based on the rationale that adding a thin silicon rubber gasket is beneficial for providing ingress protection against dust and water and sealing interface of mounting surfaces as taught in page 8 lines 17-21 of Noble, therefore, one would be motivated or suggested to add such gasket between the upper mount and the lower mount so that no dust or water can penetrate therethrough. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20120178288, hereinafter referred to as “Smith”) in view of Mehta (US 5883449, hereinafter referred to as “Mehta”), and further in view of Lee (US 6520468, hereinafter referred to as “Lee”). 

Regarding claim 12, Smith and Mehta fails to disclose or teach wherein the upper plate includes a central aperture adapted to receive the motor shaft.
However, Lee teaches a suspension bracket for ceiling fan which has a central mount 2 with a bottom wall 2A that has an aperture 5 configured to receive the motor shaft 21 of the fan motor 20, as shown in main drawing thereof.  Meanwhile, Smith discloses the upper plate (2).  As a result, Smith modified by Lee teaches wherein the upper plate (top plate 2 of Smith) includes a central aperture (aperture 5 of Lee) adapted to receive the motor shaft (shaft 21 of Lee). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Smith by Lee based on the rationale that by having part of the motor shaft of the fan motor to be received inside the top assembly and top plate of Smith, the overall height of the ceiling fan assembly can be thereby reduced, which is beneficial for indoor spaces that low ceiling height or clearance. 

Claim 6, 8, 14-16, and 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20120178288, hereinafter referred to as “Smith”).

Regarding claims 6 and 18, Smith fails to disclose wherein the second outer wall includes an insertion receptacle adapted to accept the fastener. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second outer wall (side wall of bottom plate 1) of Smith to add a countersunk or counterbored holes features as taught in https://en.wikipedia.org/wiki/Counterbore (dated 04/04/2015 by archive.org) based on 

Regarding claims 8 and 19, Smith fails to disclose wherein the fastener, the insertion receptacle, and the mount hole comprise a pin-lock assembly. Nevertheless, Smith teaches a pin-lock assembly using locking pin 24 and pin holes 26 in [0050] lines 3-7.   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the existing threaded screw fastener (see annotated figure A above) of Smith by a pin-lock assembly instead, since locking/unlocking is much faster and easier with a pin-lock assembly than screw fastening.

Regarding claim 14, Smith discloses a quick connect assembly kit for a ceiling fan (Figs 3-4,  quick mount system 100; Figs 2, 4 and  [0045] lines 2-4) comprising: an upper mount including an upper plate having a first outer wall extending from the upper plate (Fig. 1, top plate 2 has a side wall extending downward around periphery thereof); a lower mount including a lower plate having a second outer wall extending from the lower plate (Fig. 2, bottom plate 1 has a side wall extending upward around periphery thereof) complementary with the first outer wall (Figs 4 and 5, 200 and 300 combine together to form integrated flushed structure), and with at least one mount hole disposed in the second outer wall (Figs 2 and 6D, holes are formed in side wall of bottom plate 1 to allow retaining pins 25 to be fastened); and a fastener insertable through the mount hole (Figs 2 and 6D, retaining pin 25 inserted through holes); wherein the upper mount is releasably attachable to the lower mount with the fastener releasably attachable to the lower mount with the fastener”  as claimed). 
However, Smith fails to disclose wherein the upper mount is insertable into the lower mount with the first outer wall fitting within the second outer wall.
Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith by enlarging diameter/size of the lower mount so that the upper mount can then be smaller in diameter/size and be insertable into the lower mounting with the first outer wall (being of smaller diameter) fitting with the second outer wall (being of larger diameter) based on the rationale that such overlapped structure of the lower mount over the upper mount in the connection region helps to prevent dust, moisture or other contaminants from entering inside the assembly. As a result, modified Smith teaches wherein the upper mount is insertable into the lower mount with the first outer wall fitting within the second outer wall.
Regarding claim 15, Smith discloses wherein the second outer wall includes at least one lip extending from the outer wall (Fig. 2, tabs 11A, 11B extends from side wall of bottom plate 1).
Regarding claim 16, Smith discloses wherein the first outer wall is rotatably receivable by the at least one lip (Fig. 5, cam plate rotation directions shown, side wall 

Regarding claim 17, Smith discloses a ceiling fan quick connect assembly kit comprising: a motor; a ceiling fan blade rotatable by the motor (Figs 3-4,  quick mount system 100; Figs 2, 4 and  [0045] lines 1-4); an upper mount including an upper plate having a first outer wall extending from the upper plate (Fig. 1, top plate 2 has a side wall extending downward around periphery thereof); a lower mount including a lower plate having a second outer wall extending from the lower plate (Fig. 2, bottom plate 1 has a side wall extending upward around periphery thereof with retaining pins 25), complementary with the first outer wall (Figs 4 and 5, 200 and 300 combine together to form integrated flushed structure), and with at least one mount hole disposed in the second outer wall (see annotated figure A above); and a fastener insertable through the mount hole (Figs 3 and 6D and annotated figure A above, a fastener appear to be inserted through a mounting hole); wherein the upper mount is insertable into the lower mount (Figs 1, 3, components of top assembly 200 including support pins 12, connector 3 are inserted into bottom assembly 300 at key slots 13, see also [0052]) and releasably attachable to the lower mount with the fastener (Smith: [0052]  describes the various elements and mechanisms directly used in releasably attaching the lower mount to the upper mount, meanwhile the fastener identified in the annotated figure A of Fig. 6D of Smith below, does not interfere with the attachment or detachment process of the lower and upper mounts using retaining pins 25 as described in [0052], but the fastener can directly be fastened to the top plate 2 itself, thereby reading upon “releasably attachable to the lower mount with the fastener”  as claimed).  In other words, the fastener as shown in annotated figure A above is with the upper mount and the lower mount while being releasably attached thereof.
Allowable Subject Matter
Claim(s) 5, 7, 9, 10 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 20060278766) discloses a ceiling fan assembly with a housing encapsulating a fan motor and a hanger detachably secured by a detent engagement means.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632